— Appeal by defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered May 13, 1988, convicting him of attempted burglary in the third degree, after a nonjury tried, and imposing sentence.
Ordered that the judgment is affirmed and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
*558The defendant’s claim that the People failed to meet their burden of proving the propriety of the venue of trial is not preserved for appellate review as a matter of law (see, CPL 470.05 [2]; People v Pilgrim, 52 NY2d 730, 732; People v Liberatore, 125 AD2d 591, 592; see also, People v Udzinski, 146 AD2d 245, 250). The defendant’s argument that the trial court improperly considered attempted burglary in the third degree as a lesser included offense of burglary in the second degree is also not preserved for appellate review as a matter of law. Review of these issues in the exercise of our interest of justice jurisdiction is not warranted. Bracken, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.